Case 2:20-cv-02630-RGK-JEM Document 19-1 Filed 04/06/20 Page 1 of 2 Page ID #:112



    1

    2

    3

    4

    5

    6

    7

    8

    9

    10

    11
                            UNITED STATES DISTRICT COURT
    12
                          CENTRAL DISTRICT OF CALIFORNIA
    13

    14
         1250916 ONTARIO LTD., BELAIRE       )   Case No.: 2:20-cv-02630-RGK-JEM
    15                                       )
         GROUP, LLC, and 2807 JADE 1,        )   [PROPOSED] ORDER GRANTING
    16   LLC,                                )   PLAINTIFFS 1250916 ONTARIO
                                             )   LTD.’S, BELAIRE GROUP, LLC’S,
    17                 Plaintiffs,           )   AND 2807 JADE 1, LLC’S EX PARTE
                                             )   APPLICATION FOR LEAVE TO
    18        vs.                            )   SEAL PORTIONS OF DE 1-5
                                             )   (PREVIOUSLY FILED)
    19                                       )
         EVAN KAGAN, an individual, and      )   L.R. 79-5
    20   SAFAA IDYOUSS KAGAN,                )
         an individual,                      )
    21                                       )   Action File:   March 19, 2020
                                             )   Trial Date:    Not yet scheduled
    22                 Defendants.           )
                                             )
    23                                       )
                                             )
    24                                       )
                                             )
    25                                       )
                                             )
    26

    27

    28

                                              1
                                      [PROPOSED] ORDER
Case 2:20-cv-02630-RGK-JEM Document 19-1 Filed 04/06/20 Page 2 of 2 Page ID #:113



    1                                            ORDER

    2          1.    Plaintiffs 1250916 ONTARIO LTD., BELAIRE GROUP, LLC, and

    3    2807 JADE 1, LLC (“Plaintiffs”) submitted their Ex Parte Application For Leave To

    4    Seal Portions Of DE 1-5 (Previously Filed), seeking to seal portions of DE 1-5,

    5    specifically pages 11-32, previously filed with Plaintiffs’ Complaint on March 19,

    6    2020. Finding good cause, the Court grants the Application To Seal.

    7          2.    The material this Application seeks to file under seal is as follows:

    8     Matter Proposed to be Filed Under Seal                     Where Cited

    9    Documents containing confidential            DE 1-5, pages 11 to 32.
    10   medical information of third parties that
    11   are unrelated to the current proceedings.
    12

    13         IT IS SO ORDERED that Plaintiffs’ Application To Seal is granted and the
    14   documents are hereby sealed immediately.
    15

    16         [In the alternative, Plaintiffs’ Application to Seal is Denied.]
    17
         Dated: April _____, 2020
    18

    19

    20
                                                  UNITED STATES DISTRICT COURT
    21

    22

    23

    24

    25

    26

    27

    28

                                                  2
                                          [PROPOSED] ORDER
